SO ORDERED.

SIGNED this 31st day of March, 2021.




____________________________________________________________________________




                 Designated for online and print publication

           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS

In re:

Fencepost Productions, Inc.                    Case no. 19-41545 (Lead)
NPB Company, Inc.                              Case no. 19-41542
Old Dominion Apparel Corp.                     Case no. 19-41543
                  Debtors.                     Chapter 11
                                               (Jointly administered)

                  Memorandum Opinion and Order
 Overruling Debtors’ Objections to Proofs of Claim filed by the BMS
 Group and Granting in Part and Denying in Part Debtors’ Omnibus
     Motion to (A) Disqualify Votes of Subordinated Creditors,
 (B) Designate Plan Rejection, (C) Invalidate Unsigned Ballots, and
          (D) Strike Plan/Disclosure Statement Objection

     The Debtors in these jointly administered cases seek Court orders to

bar participation in the confirmation process by creditors BMS Management,




            Case 19-41545    Doc# 397   Filed 03/31/21   Page 1 of 24
Inc. and related individuals1 (collectively the “BMS Group”), who prepetition

entered into debt subordination agreements with Associated Bank, N.A

(“Associated”), the Debtors’ principal creditor. To accomplish this, Debtors

have filed objections to the BMS Group’s proofs of claim2 and moved for

orders to (a) disqualify votes of subordinated creditors, (b) designate plan

rejection, (c) invalidate unsigned ballots, and (d) strike plan/disclosure

statement objection (“Motion”).3 Associated fully supports Debtors’ positions.4

The BMS Group opposes the claims objections5 and the Motion.6

      The Court finds that the subordination agreements are enforceable to

the extent that the parties agreed that Associated’s claim would be paid in

full before any payments are made to the BMS Group but are ineffective to

deprive the BMS Group of their status of creditors for purposes of Chapter 11.

Nevertheless, because the amount of Associated’s unsecured claim and


      1
       The Individuals are: Steve and Jerri Michaels, Robert and Linda Means,
Lee and Ruth Brandt, Dan and Minda Bayer, John Means, and Dan and Mary
Means.
      2
          Docs. 312 to 318.
      3
          Doc. 337. Debtors appear by Jonathan A. Margolies.
      4
        Doc. 372. Associated appears by Michael D. Fielding, John J. Cruciani, John
P. Sieger, Paul T. Musser, and Charles A. DeVore.
      5
          Docs. 321-327. The BMS Group appears by Bruce J. Woner.
      6
          Docs. 360 and 384.

                                           2


               Case 19-41545    Doc# 397   Filed 03/31/21   Page 2 of 24
Debtors’ financial circumstances establish that the BMS Group under all

conceivable scenarios will not receive any distribution from Debtors in this

Chapter 11 proceeding, or if the cases are converted to Chapter 7, the Court

finds that the BMS Group lacks prudential standing to participate in the

confirmation process. As a result, the Court overrules the claims objections7

and grants in part and denies in part the Motion.8

I.    Background Facts

      Debtors Fencepost Production, Inc. (“Fencepost”) and related Debtors

NPB Company, Inc. (“NPB”) and Old Dominion Apparel Corporation (“Old

Dominion”) filed for relief under Chapter 11 on December 18, 2019. The cases

are jointly administered, but not consolidated.

      In April 2018, Associated agreed to loan up to $14 million to Debtors

Fencepost and NPB, secured by personal property. Contemporaneously, the

BMS Group executed subordination agreements with Associated (the

“Subordination Agreements”). Among other things, the Subordination

Agreements provide that payment of “all Junior Liabilities [i.e., Fencepost’s

obligations to the BMS Group] shall be postponed and subordinated to the

payment in full in cash of all obligations of all Senior Liabilities [i.e.,


      7
          Docs. 312 to 318.
      8
          Doc. 337.

                                          3


               Case 19-41545   Doc# 397    Filed 03/31/21   Page 3 of 24
Fencepost’s liabilities to Associated].”9 Each member of the BMS Group

agreed that in the event of dissolution, reorganization or similar proceeding,

including bankruptcy, of Fencepost, they would not “object to or interfere with

the exercise of rights of” Associated and, in any such proceeding:

                      (a) “All payments . . . in respect to the Junior
               Liabilities to which [BMS Group] would be entitled if
               the Junior Liabilities were not subordinated . . . shall
               be made directly to [Associated].
                      (b) [BMS Group] shall promptly file a claim . . .
               and shall cause said claim . . . to be approved and all
               payments and other distribution in respect thereof to
               be made directly to [Associated].
                       (c) [BMS Group] irrevocably agrees that
               [Associated] may, its sole discretion, in the name of
               [BMS Group] . . . , demand, sue for, collect, or receive
               and receipt for any such payments or distributions.
                      (d) [BMS Group] irrevocably agrees that
               [Associated] may, at its sole discretion . . . file and
               prove, and vote or consent to any such proceeding
               with respect to, any claims of [BMS Group] relating
               to the Junior Liabilities.
                      (e) [BMS Group] shall not argue any position,
               make any motion, file any pleading or otherwise take
               any action contrary to the priorities and other rights
               of the parties as provided herein.10

      Associated and the BMS Group filed proofs of claim. Associated’s claim

is for approximately $7.7 million. The BMS Group claims are approximately

$5.3 million total. Debtors filed their Amended First Joint and Consolidated


      9
          Doc. 360, p. 16.
      10
           Id. at pp. 17-18.

                                           4


                Case 19-41545   Doc# 397   Filed 03/31/21   Page 4 of 24
Chapter 11 Plan of Reorganization (the “Plan”)11 and the Joint and

Consolidated Disclosure Statement (the “Disclosure Statement”)12 on

November 11, 2020. In the Plan, Associated’s secured claim is class 2.

General unsecured creditors, including Associated’s unsecured claim which is

at least $5.2 million, are in class 5 and will be paid 15% of allowed claims

over 36 months. The BMS Group subordinated unsecured claims are in a

separate class, class 5A, and will be paid $10,000 each month for 12 months.

These payments will enure to the benefit of Associated. Equity interests in

the Debtors are assigned to Class 6 and will retain ownership.

      On December 8, 2020, Debtors objected to the proofs of claim filed by

the BMS Group.13 The objections are based upon the contention that under

the Subordination Agreements all right to payments and power to vote the

claims are vested in and belong to Associated. The BMS Group responded to

the objections.

      Associated voted the BMS Group claims in favor of the Plan, and the

BMS Group cast competing ballots rejecting the Plan. The BMS Group also

objected to the Disclosure Statement and the Plan. On January 11, 2021,


      11
           Doc. 303.
      12
           Doc. 304.
      13
           Docs. 311-318.

                                          5


               Case 19-41545   Doc# 397   Filed 03/31/21   Page 5 of 24
Debtors filed the Motion now before the Court.14 Responsive pleadings were

filed,15 and a hearing was held. Thereafter, on January 22, 2021, the Court

entered an order finding that the Disclosure Statement was not approved and

set a deadline for filing of an amended statement. An amended disclosure

statement was filed.16 It states, “under Chapter 7, unsecured creditors would

receive nothing . . .[and] [a]ll assets would be turned over to the secured and

priority creditors.”17

II.   Analysis

      A.       The provisions of the Subordination Agreements
               purporting to relinquish the BMS Group’s voting rights
               are not enforceable in this case.

      In support of their Motion, Debtors argue that all relevant aspects of

the Subordination Agreements are enforceable, such that Associated has the

right to vote the claims of the BMS Group.18 In response, BMS Group

      14
           Doc. 337.
      15
           Docs. 360, 372, 375, and 384.
      16
           Doc. 371.
      17
           Id. at p. 18.
      18
          A respected commentator states, “Because subordination agreements are
essentially intercreditor agreements, the debtor in possession or trustee does not
succeed to the subordination rights of one of its own creditors as against another of
is creditors.” 4 Collier on Bankruptcy ¶ 510.03 (Richard Levin & Henry J. Sommer,
eds.-in-chief, 16th ed 2020). This leads the Court to question whether Debtors are
the correct parties to raise these issues, but because Associated, a party to the
Subordination Agreements, supports Debtors’ positions and the BMS Group has not

                                            6


                Case 19-41545    Doc# 397   Filed 03/31/21   Page 6 of 24
acknowledges that payment of their claims are subordinated to payment of

Associated’s claim, but argue that the portions of the Subordination

Agreements purportedly assigning their rights to vote are not enforceable.

      The starting point for analysis is § 510(a),19 which provides: “A

subordination agreement is enforceable in a case under this title to the same

extent that such agreement is enforceable under applicable nonbankruptcy

law.” Generally, “applicable nonbankruptcy law” is construed to mean state

law, and a court looks state law to determine the scope and enforceability of a

subordination agreement. In this case, however, no state law issues have

been raised. Rather, the question is whether the Code precludes enforcement

of the subordinated creditors’ agreements that Associated may exercise BMS

Group’s voting rights. Courts interpreting the meaning of subordination

under § 510(a) have reached different conclusions.20 The two leading cases are




raised the issue, the Court will assume Debtors are correctly asserting the rights
granted Associated in the Subordination Agreements.
      19
       11 U.S.C. § 510(a). All future references to Title 11 shall be to the section
number only.
      20
        Avid S. Kupetz, Intercreditor Subordination Agreements and Voting Rights
in Chapter 11, 2010 Norton Ann. Survey of Bankr. Law 11 (2010).

                                          7


             Case 19-41545     Doc# 397    Filed 03/31/21   Page 7 of 24
LaSalle Street,21 which supports the BMS Group’s position, and Aerosol

Packaging, which supports Debtors’ position.22

      In LaSalle Street, prepetition debtor’s two major secured creditors,

Bank of America, as senior creditor, and North LaSalle Limited Partnership

(LaSalle), as the subordinated creditor, entered into a intercreditor

agreement which contained a broad subordination provision, including an

agreement that the bank could vote LaSalle’s claim in any bankruptcy. The

bank filed a declaratory judgment action seeking an order that the voting

subordination agreement controlled LaSalle’s voting rights in the plan

confirmation process. The court held that the Code, rather than the language

of the intercreditor agreement, controlled voting rights.23 It started its

analysis by noting that § 1126(a) provides that “[t]he holder of a claim” may

vote to accept or reject a plan, and found that none of the arguments

submitted by the bank justified deviation from the statute’s plain language.

The court discussed four arguments. First it held that the fact that LaSalle

agreed that the bank could vote on its behalf was not controlling because “[i]t


      21
        Bank of America, Nat’l Ass’n v. N. LaSalle St. Ltd. P’ship (In re 203 N.
LaSalle Street P’ship), 246 B.R. 325 (Bankr. N. D. Ill. 2000).
      22
        Blue Ridge Invs., II, LP v. Wachovia Bank, N.A. (In re Aerosol Packaging,
LLC), 362 B.R. 43 (Bankr. N.D. Ga. 2006).
      23
           In re 203 North LaSalle Street P’ship, 246 B.R. at 330-31.

                                            8


                Case 19-41545    Doc# 397    Filed 03/31/21   Page 8 of 24
is generally understood that prebankruptcy agreements do not override

contrary provisions of the Bankruptcy Code.”24 Second, it held that § 510(a),

providing for the enforcement of subordination agreements, does not allow for

waiver of voting rights under § 1126(a) because subordination affects the

priority of payment of claims in bankruptcy, not voting rights.25 Third, Rule

3018(c), which provides that acceptance or rejection of a Chapter 11 plan

must be signed by the “the creditor or equity security holder or an authorized

agent,” does not provide a basis to enforce the vote relinquishment, since the

bank would not be signing a ballot as the agent of LaSalle. An agent has a

fiduciary duty to act at the direction of the principal, but here the bank would

be acting on its own behalf, most likely contrary to the those of LaSalle.

Fourth, the result that § 1126(a) controls was found to be “completely

consistent with reasonable Bankruptcy policy” as expressed in the Code.26

Subordination affects the priority of payments, but not the right to payment,

such that generally a subordinated creditor has the potential of receiving a

distribution. Finding that the subordinated creditor has a right to vote

“assures that the holder of a subordinated claim has a potential role in

      24
           Id. at 331.
      25
        Id. (citing Beatrice Foods Co. v. Hart Ski Mfg. Co. (In re Hart Ski Mfg. Co.),
5 B.R. 734, 736 (Bankr. D. Minn. 1980)).
      26
           Id.

                                            9


                 Case 19-41545   Doc# 397   Filed 03/31/21   Page 9 of 24
negotiation and confirmation of a plan, a role that would be eliminated by

enforcing contractual transfers of Chapter 11 voting rights.”27 The court cited

with approval, an earlier case concluding that “[t]here is no indication that

Congress intended to allow creditors to alter, by a subordination agreement,

the bankruptcy laws unrelated to the distribution of assets.”28

      When arguing that the BMS Group may not vote their claims, Debtors

rely primarily upon Aerosol Packaging.29 In that case, in conjunction with

Wachovia making a prepetition loan to the debtor, Blue Ridge and the debtor

executed a subordination agreement in favor of Wachovia. In the agreement,

Blue Ridge agreed to refrain from taking other actions against the debtor

until Wachovia was paid in full and agreed to permit Wachovia to act on its

behalf, including the right to vote the claims of Blue Ridge, in any bankruptcy

proceeding. Blue Ridge voted to reject the debtor’s plan, and Wachovia, on

behalf of Blue Ridge, voted to accept the plan. Blue Ridge filed a motion

asserting that the right of Wachovia to vote its claim was unenforceable,

relying on LaSalle Street. The court rejected that authority and found that

“[t]he express terms of the Subordination Agreement . . . compel the


      27
           Id.
      28
           In re Hart Ski Mfg. Co., 5 B.R. at 736.
      29
           In re Aerosol Packaging, LLC, 362 B.R. at 43.

                                            10


                 Case 19-41545   Doc# 397    Filed 03/31/21   Page 10 of 24
conclusion that the right to vote any claim of Blue Ridge in Debtor’s

bankruptcy was assigned by Blue Ridge to Wachovia,”30 making Wachovia the

“duly authorized agent of Blue Ridge.”31 It reasoned that the subordination

agreement appeared to be enforceable under applicable state law, and

rejected the reasoning of LaSalle finding that although § 1129(a) grants a

right to vote to a holder of claim, it does not expressly or implicitly prevent

that right from being delegated or bargained away by the holder of the claim.

Additional cases support enforcement.32

      The issue of whether intercreditor agreements transferring voting

rights in conjunction with subordination of claims are enforceable has been




      30
           Id. at 47.
      31
           Id.
      32
        E.g, In re Itemlab, Inc, 197 F. Supp. 194, 198 (E.D.N.Y. 1961) (enforcing
voting subordination under the Bankruptcy Act); In re Curtis Ctr. Ltd. P’ship, 192
B.R. 648, 660 (Bankr. E.D. Pa. 1996) (enforcing voting subordination where no
argument to the contrary submitted). But see In re SW Boston Hotel Venture, LLC,
460 B.R. 38, 52 (Bankr. D. Mass. 2011) (rejecting Aerosol as less persuasive than
LaSalle Street).

                                            11


                 Case 19-41545   Doc# 397   Filed 03/31/21   Page 11 of 24
addressed by commentators.33 They, like the case law, reach contrary

positions. For example, one article concludes:

            [W]e expect courts will simply enforce agreements
            which are freely made amongst sophisticated parties
            according to the terms of such agreements. This would
            render an intercreditor agreement’s waiver or
            assignment of ancillary bankruptcy rights
            unenforceable only under traditional contract law
            doctrines such as fraud, duress, capacity, illegality,
            unconscionability, and the Statute of Frauds.34

Another writer concludes: “A voting assignment provision should be included

among those contract rights that are unenforceable in bankruptcy.”35 He

reasons that “[s]tatutory construction is a holistic endeavor and courts must

consider ‘the provisions of the whole law, and its object and policy’ before




      33
        E.g, Mark N. Berman and David Lee, The Enforceability in Bankruptcy
Proceedings of Waiver and Assignment of Rights Clauses within Intercreditor or
Subordination Agreements, 20 J. Bank. L. & Prac. 6 Art.1, 12 (Nov. 2011); Cameron
M. Fee, Disenfranchisement under Section 510(a) of the Bankruptcy Code, 90 Am.
Bankr. L.J. 467, 499 (2016); David S. Kupetz, Intercreditor Subordination
Agreements and Voting Rights in Chapter 11, 2010 Norton Ann. Survey of Bankr.
Law 11 (2010); Shane G. Ramsey, Are Subordination Agreements Really
Enforceable?, 31 Amer. Bankr. Inst. 52 (2010); Rufus T. Dorsey and Matthew M.
Weiss, Third Circuit’s Warning Shot to Senior Creditors in In re Tribune, 39 Amer.
Bankr. Inst. J. 14 (2020).
      34
        Mark N. Berman and David Lee, The Enforceability in Bankruptcy
Proceedings of Waiver and Assignment of Rights Clauses within Intercreditor or
Subordination Agreements, 20 J. Bank. L. & Prac. 6 Art.1 at 13.
      35
       Cameron M. Fee, Disenfranchisement under Section 510(a) of the
Bankruptcy Code, 90 Am. Bankr. L.J. at 499.

                                        12


            Case 19-41545    Doc# 397    Filed 03/31/21   Page 12 of 24
determining that § 510(a) authorizes voting assignments.”36 The ABI

Commission to Study the Reform of Chapter 11 recommended the following

as a principle:

               The contractual assignment of voting rights in favor of
               senior creditors under an intercreditor agreement,
               subordination, or similar agreement should not be
               enforced. Subordinated creditors should retain the right
               to vote on a plan (or their right to be deemed to have
               done so under section 1126(g) of the Bankruptcy Code)
               and to invoke the protections of section 1129(b).37

      This Court finds the reasoning of LaSalle Street more persuasive than

Aerosol and holds that the attempted modification of voting rights stated in

the Subordination Agreements is not enforceable. The reasoning of the

LaSalle Street court is sound. The agreements of the BMS Group that

Associated could vote on their behalf did not appoint Associated as their

agent. Unlike an agent, who has fiduciary duty to act at the direction of the

principal, Associated would be acting for its own benefit, contrary to the

wishes of the BMS Group.




      36
           Id. at 498 (quoting Kelly v. Robinson, 479 U.S. 36, 43 (1986)).
      37
        American Bankruptcy Institute Commission to Study the Reform of Chapter
11: 2012-2014 Final Report and Recommendations, 23 Am. Bankr. Inst. L. Rev. 1,
284 (2015).

                                            13


               Case 19-41545     Doc# 397    Filed 03/31/21   Page 13 of 24
      B.       The objections to the BMS Group’s proofs of claim are
               overruled.

      Debtors’ objection to the BMS Group proofs of claim is that by virtue of

the Subordination Agreements “all rights to payments and power to vote”

arising from the BMS Group “are vested in and belong to the Bank.”38 The

BMS Group responds that the fact that their claims are subordinated to

Associated “does not invalidate” the claims.

      The Court agrees with the BMS Group. As examined above,

subordination merely reorders priorities among creditors. Unlike the

circumstance where a claim is assigned to an other party, subordination does

not involve transfer of the subordinated creditor’s legal interest.

      Further, although § 510(a) provides that subordination agreements are

enforceable in bankruptcy, § 1129(b)(1), the cramdown provision, states a

nonconsensual plan may be confirmed “[n]ot withstanding § 510(a).” This

means that § 1129(b)(1) overrides § 510(a). The discussion of the unfair

discrimination element of cramdown in the legislative history of the Code, as

stated in the House Report,39 exclusively involves the treatment of like-kind


      38
         E.g. Doc. 312, p. 4. Debtors also assert the proofs of claim should be
rejected because there is no possibility that the BMS Group will receive any
distribution. Claims with no hope of payment are a common occurrence in
bankruptcy proceedings.
      39
           H.R. Rep. No. 95-595, at 416-417 (1977).

                                           14


               Case 19-41545    Doc# 397    Filed 03/31/21   Page 14 of 24
creditors affected by subordination agreements.40 The examples include

treatment of fully subordinated unsecured claims.41 Congress’ understanding

of unfair discrimination is premised upon the assumption that fully

subordinated claims are allowed. In accord with this assumption, Debtors’

proposed Plan classifies and provides for payment on the BMS Group claims.

      Debtors’ objection to the proofs of claim filed by the BMS Group are

overruled.

      C.       The doctrine of prudential standing bars the BMS Group
               from participating in the confirmation process.

               1.     The Court accepts the factual basis for the Debtors’
                      arguments.

       Debtors challenge the standing of the BMS Group to object to Debtors’

proposed plan. The factual predicate for the Debtors’ standing objection is the

contention that “[t]here is no scenario whatsoever which exists to provide any

payment to the” BMS Group.42 When responding to the arguments regarding

standing, the BMS Group does not contest this contention.43 Moreover, it is


      40
           See In re Tribune Co., 972 F.3d 228, 239 (3rd Cir. 2020).
      41
       H.R. Rep. No. 95-595, at 416-417 (1977). See discussion at 7 Collier on
Bankruptcy ¶ 1129.03[3][b][iv].
      42
           Doc. 375, p. 9.
      43
        Rather, the BMS Group argues that in making the assertion that
Associated’s claim will not be fully satisfied, “Debtors fail to acknowledge the fact
that nonetheless, the BMS Group are holders of valid claims, which affords them a

                                            15


               Case 19-41545     Doc# 397   Filed 03/31/21   Page 15 of 24
supported by a review of the Subordination Agreements, the proposed

Chapter 11 Plan, and the amended disclosure statement. Under the

Subordination Agreements, all payments made to the BMS Group on their

claims must be transferred to Associated until Associated’s unsecured claim

is paid in full. Under the Plan, Associated’s unsecured claim is at least $5.2

million and, on account of that claim, it will receive 15% of its claim paid over

36 months. It will also receive the $10,000 per month for 12 months payable

on each of the BMS Group claims.44 The disclosure statement states that in a

Chapter 7 liquidation unsecured creditors would receive nothing.45 The Court

therefore accepts the factual basis for Debtors’ standing arguments at face

value and accepts for purposes of its analysis the premise that there is no

circumstance under which the BMS Group has any financial stake in the

outcome of the confirmation process.




legally protected interest in these bankruptcy proceedings.” Doc. 384, p. 5.
      44
           Doc. 303, pp. 10 & 12.
      45
           Doc. 371, p. 18.

                                           16


               Case 19-41545    Doc# 397   Filed 03/31/21   Page 16 of 24
      2.       There are three standing doctrines requiring
               consideration.

      Standing is composed of “three distinct doctrines limiting which parties

may can bring a claim in federal court.”46 They are constitutional standing,

statutory standing, and prudential standing. Article III constitutional

standing reflects the restriction of the jurisdiction of federal courts to actual

cases or controversies by requiring that a plaintiff show an injury in fact,

causation, and redressability.47 Statutory standing refers to circumstances

when the right to bring an action is conferred by statute.48 Prudential

standing includes the “general prohibition of a litigant’s raising another

person’s legal rights . . . and the requirement that a plaintiff’s complaint fall

within the zone of interests protected by the law invoked.”49 The parties’

briefs conflate these three doctrines.




      46
         33 Charles Allen Wright, Charles H. Koch, Jr., & Richard Murphy, Federal
Practice and Procedure, § 8332 at 87 (2018).
      47
           Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
      48
           Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 128
(2014).
      49
           Id. at 126.

                                            17


               Case 19-41545    Doc# 397    Filed 03/31/21   Page 17 of 24
         3.       The BMS Group has statutory authority to participate in
                  the confirmation process.

         The Court finds that the members of the BMS Group have statutory

authority to participate in the confirmation process. “Statutory standing is

simply statutory interpretation, the question is whether Congress has

accorded this injured plaintiff the right to sue the defendant to redress his

injury.”50 In Chapter 11 cases, a party’s right to be heard is addressed by §

1109. Subsection § 1109(b) provides a party in interest “may be heard on any

issue in a case.” Although the subsection does not expressly define party in

interest, it does provide that party in interest includes a creditor.51 As

discussed above, with respect to the objection to the proofs of claim filed by

the BMS Group, the Subordination Agreements do not divest the BMS Group

of their claims and they therefore are creditors. They continue to hold claims

against the Debtors; the Subordination Agreements change only the priority


         50
              Graden v. Conexant Sys. Inc., 496 F.3d 291, 295 (3rd Cir. 2007) (ERISA
case).
         51
         The Bankruptcy Court for the Eastern District of Missouri has held that
unimpaired creditors lack standing to object to confirmation under § 1109(b). It
found § 1109(b) does not mean that every creditor is a party in interest. It only
means a creditor may be a party in interest, which category is limited to those
creditors holding “a pecuniary interest that could be adversely affected by the
outcome of the proceeding.” In re U.S. Fidelis, Inc., 481 B.R. 503, 515 (Bankr. E.D.
Mo. 2012). This Court respectfully declines to follow this construction of § 1109(b).
It is unsupported by the clear language of the Code. The requirement of a pecuniary
interest is, in this Court’s opinion, better analyzed under the requirement of
prudential standing.

                                              18


                  Case 19-41545    Doc# 397   Filed 03/31/21   Page 18 of 24
of their claims. As holders of claims, the members of the BMS Group may vote

to accept or reject a plan under § 1126(a). As parties in interest, the members

of the BMS Group may object to confirmation of a plan under § 1128(b).

Subordinated creditors have statutory authority to participate in the Plan

confirmation process.

      4.       The Court declines to decide whether the BMS Group
               lacks Article III standing.

      Next the Court addresses constitutional standing. From a cursory

consideration, it appears that a creditor with no financial stake in the

outcome of a debtor’s request for confirmation cannot satisfy the three

requirements for constitutional standing: injury in fact, causation, and

redressability. But closer examination casts doubt on this conclusion and

whether Article III standing is the appropriate vehicle for analyzing the issue

presented. The Court declines to decide the objection on this basis. Neither

Debtors, nor Associated, which supports Debtors on the standing question,

cite any cases applying Article III standing principles to the participation of

subordinated creditors in confirmation proceedings. This Court also has not

found any such case law. Article III standing has developed to “ensure that

federal courts do not exceed their authority.”52 Certainly this Court has



      52
           Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547 (2016).

                                            19


               Case 19-41545     Doc# 397    Filed 03/31/21   Page 19 of 24
jurisdiction to decide confirmation issues. A respected commentator, when

discussing the requirements of Article III, observes without citation to case

law, that “the situations in which the participation of any ‘party in interest’ in

any particular proceeding might fail to satisfy” the Article III requirement

“are relatively limited.”53 Further, the Third Circuit Court of Appeals finds

“[p]ersuasive authority indicates that Article III standing and standing under

the Bankruptcy Code are effectively coextensive.”54 A New York court states,

“[g]enerally, a ‘party in interest’ with respect to a particular issue will also

meet the requirement for Article III standing with respect to that issue.”55

This Court therefore declines to decide whether the BMS Group has Article

III standing, since it is not necessary in the present circumstances.

      5.      The Court finds that the doctrine of prudential standing
              precludes the BMS Group from participating in the
              confirmation process.

      Rather than deciding the standing issue under the Article III doctrine,

the Court turns to the doctrine of prudential standing. That doctrine




      53
           7 Collier on Bankruptcy ¶ 1109.04[4][a].
      54
           In re Global Indus. Tech., Inc., 645 F.3d 201, 210 (3rd Cir. 2011).
      55
        In re Teligent, Inc., 417 B.R. 197, 210 (Bankr. S.D.N.Y. 2009) (also holding
that prudential standing may limit statutory standing), aff’d, No. 09 Civ.
09674(PKC), 2010 WL 2034509 (S.D.N.Y. 2010), aff’d, 640 F.3d 53 (2nd Cir. 2011).

                                            20


               Case 19-41545     Doc# 397    Filed 03/31/21   Page 20 of 24
encompasses “the general prohibition on a litigant’s raising of another person’s

legal rights.”56 This prohibition is applied on an issue-by-issue basis.57

      This Court agrees with the following observation of the Second Circuit

Court of Appeals.

               The prudential concerns limiting third-party standing
               are particularly relevant in the bankruptcy context.
               Bankruptcy proceedings regularly involve numerous
               parties, each of whom might find it personally expedient
               to assert the rights of another party even though that
               other party is present in the proceedings and is capable
               of representing himself. Third-party standing is of
               special concern in the bankruptcy context where, as
               here, one constituency before the court seeks to disturb
               a plan of reorganization based on the rights of third
               parties who apparently favor the plan. In this context,
               the courts have been understandably skeptical of the
               litigant’s motives and have often denied standing as to
               any claim that asserts only third-party rights.58

The Kansas District Court quoted the foregoing with favor when affirming the

bankruptcy court’s holding that “third-party prudential concerns prevent[] . . .

a class 5 creditor[] from challenging those portions of the reorganization plan

that did not affect its direct interests and from asserting the rights of the class

       56
        Lexmark Int’l, Inc., 572 U.S. at 126; The Wilderness Soc’y v. Kane Cnty.,
Utah, 632 F.3d 1162, 1168 (10th Cir. 2011) (en banc). See 33 Fed. Practice &
Procedure § 8343 (concluding that of the three principles that had been involved in
prudential standing, only the limitation of asserting rights of third parties remains
in the prudential category).
       57
            In re Quigley Co., Inc., 391 B.R. 695, 705 (Bankr. S.D N.Y. 2008).
       58
            Kane v. Johns-Manville Corp., 843 F.2d 636, 644 (2nd Cir. 1988).

                                             21


                Case 19-41545     Doc# 397    Filed 03/31/21   Page 21 of 24
4 creditors.”59 It rejected the contention that party in interest status under §

1109(b) allows a creditor to litigate absolutely any issue under Chapter 11,

finding that the statute does not waive “traditional prudential limitations on

standing.”60

      In this case, the BMS Group, if permitted to participate in the Plan

confirmation proceedings, would be litigating issues affecting the rights of

third parties, not itself. As noted above, there is no scenario under which the

BMS Group will receive any direct financial benefit. If the Plan were amended

to provide larger payment to Class 5A, the subordinated BMS Group claims,

Associated could benefit financially, but other unsecured creditors would likely

receive less. The BMS Group seeks to vote against confirmation to force

Debtors to satisfy the § 1129(b) requirements of cram down. But the BMS

Group would not benefit from enforcement of the requirements that the

Debtors’ plan not discriminate, be fair and equitable to impaired classes, and

satisfy the absolute priority rule. It is other creditors, Associated in particular,

who have a financial stake in these matters. This case therefore fits with the

circumstance of special concern to the Second Circuit, quoted above, when a




       59
            In re Tascosa Petroleum Corp., 196 B.R. 856, 863 (D. Kan. 1996).
       60
            Id.

                                             22


                  Case 19-41545   Doc# 397    Filed 03/31/21   Page 22 of 24
“constituency seeks to disturb a plan of reorganization” though asserting

rights other than its own.

      The Court holds that prudential considerations bar the members of the

BMS Group from exercising their rights to vote against confirmation and to

challenge specific aspects of Debtors’ Plan which do not directly impact their

financial interests.

      D.    The additional issues raised by Debtors in their Motion are
            moot in light of the Court’s previous rulings.

      Debtors make separate arguments that the BMS Group’s ballots should

be disqualified as unauthorized because of the subordination agreements, that

the votes should be designated under § 1126(e) as not having been cast in good

faith, that the ballots should be invalidated because not in correct form, and

the objections be stricken because they interfere with Associated’s rights

under the Subordination Agreements. In light of this Court’s previous rulings

on the issues in this case, the Court finds these contentions need not be

addressed because they are moot. Because the BMS Group lacks standing to

participate in the Plan confirmation process, their ballots and objections to the

disclosure statement and to the Plan will not be considered.




                                        23


             Case 19-41545   Doc# 397    Filed 03/31/21   Page 23 of 24
III.   Conclusion

       For the forgoing reasons, the Court finds that the Subordination

Agreements do not require disallowance of the proofs of claim filed by the

BMS Group, are enforceable as to the reordering of the priority of payment of

the unsecured claims of the BMS Group and Associated, and are not effective

to release the BMS Group’s voting rights. However, under the circumstances

of this case where there is no circumstance under which the BMS Group, as

fully subordinated creditors, can receive any financial benefits from a Chapter

11 plan or from a Chapter 7 liquidation, prudential standing principles

preclude the BMS Group from participating in the disclosure statement and

Plan confirmation process. The Court overrules the claims objections61 and

grants in part and denies in part the Motion.62

       It is so ordered.

                                           ###




       61
            Docs. 312 to 318.
       62
            Doc. 337.

                                           24


                Case 19-41545   Doc# 397    Filed 03/31/21   Page 24 of 24
